MCDONALD, J.,
concurring. I concur in the majority opinion that the judgments should be affirmed. As to part I of the opinion,1 rather than referring to the victim’s nationality, I would point to evidence that the victim was stabbed in the abdomen, which caused a large blood clot in the abdominal wall and the mesentery of the colon was injured with arterial bleeding, and evidence that the first police officer interviewing the victim in English, not the victim’s first language, had trouble communicating with the victim. Also, the trial court found the victim was bleeding and disoriented as he called 911. Thus, the trial court properly remarked that the victim’s contradictions as to the location of the stabbing given to the police and hospital personnel may have been the product of difficulty expressing himself in English while being presented with a greatly emotional situation. I agree, therefore, that there was sufficient evidence to support the judgments.

 Part El of the final draft before publication was changed to part I of the published opinion.